Citation Nr: 1522412	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-34 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to an initial, compensable rating for bilateral dry eye syndrome.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 2007 to April 2010.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2012 rating decision in which the RO, inter alia, granted service connection and assigned an initial 0 percent (noncompensable) rating for bilateral dry eye syndrome, effective April 21, 2010.  In December 2012, the Veteran filed a notice of disagreement with that decision.  A statement of the case (SOC) was issued in September 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2013.

In May 2014, the Veteran testified during videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing has been associated with the record.

The Board notes that the RO treated the Veteran's December 2012 NOD as a claim for an increased rating for bilateral dry syndrome.  However, because the December 2012 statement reflects specific disagreement with the initial assignment of a noncompensable rating for bilateral dry eye syndrome, and because it was filed within one year of the grant of service connection, the Board liberally construes this document as a timely filed NOD with the April 2012 rating initial award of service connection and compensation..  See 38 C.F.R. § 20.201 (2014).  Thus, the Board has characterized the matter in the light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).

The Board notes that, in addition to the paper claims file, the Veteran has e paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files..  A review of the documents in the VBMS file reveals a copy of the May 2014 hearing transcript and the Veteran's VA treatment records dated to September 2013.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

For the reasons expressed below, the matter on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran  when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim on appeal is warranted.

The Board notes that the Veteran was last afforded a VA examination to evaluate his service-connected bilateral dry eye syndrome in February 2013.  However, during his May 2014 Board hearing, the Veteran indicated that his condition was progressively worsening.  Specifically, the Veteran stated that he now uses eye drops on a consistent basis.  He also stated that his condition causes blurred vision, and that he has developed light sensitivity, especially at night.  He stated that his eyes cause him problems when he is studying (he is currently seeking his Master's degree in adult education).  He further stated his  eyesight had progressively worsened.

Given the above, the time period that has passed since the last examination, and, hence, the possibility of worsening of his disability, the Veteran should be afforded a new VA examination to obtain pertinent information to assess the current nature and severity of his service-connected bilateral dry eye syndrome.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in the denial of the claim..  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Lexington, Kentucky (for both the Cooper Division and Leestown Division), and from the Berea Community Based Outpatient Clinic, dated up to  September 18, 2013.  Although none of these records reflect treatment for the Veteran's service-connected bilateral dry eye syndrome, during the  May 2014 hearing, the Veteran indicated that he receives VA treatment for this disability.    The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically associated with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ undertake appropriate action to obtain  all pertinent, outstanding records of evaluation and/or treatment of the Veteran's service-connected bilateral dry eye syndrome, following the procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards pertinent, private (non-VA) records, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

The AOJ's adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication of the claim.  Adjudication of the claim should include consideration of whether a "staged rating" of the disability (assignment of different rating for distinct periods of time, based ono the facts found) pursuant to Fenderson, supra, is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran's bilateral dry eye syndrome.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arranged for the Veteran to undergo VA ophthalmology examination, by an appropriate professional, for evaluation of his bilateral dry eyes syndrome.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report must reflect full consideration of the Veteran's documented history and assertions.

All appropriate tests and studies (to include visual acuity and visual field testing), should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings must be clearly reported in detail and in accordance with the applicable rating criteria.  

In particular, the examiner should provide a detailed description of all signs and symptoms of the Veteran's bilateral dry eye syndrome, as well as comment on the functional effects of the disability on the Veteran's activities of daily living, to include employment.

All examination findings/testing results, along with complete, clearly stated rationale for any conclusions reached, must be provided.

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, adjudicate the matter on appeal in light of all pertinent evidence added to the record (to particularly include all that added to the claims file since the last adjudication) and legal authority (to include consideration of whether staged rating of the disability, pursuant to Fenderson (cited above) is appropriate).

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response..

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

